Citation Nr: 1016390	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation greater than 10 percent for 
residuals of a right knee medial meniscal tear with 
degenerative joint disease prior to August 14, 2009. 

3.  Entitlement to an evaluation greater than 20 percent for 
residuals of a right knee medial meniscal tear with 
degenerative joint disease based on limitation of extension 
for the period beginning on and after August 14, 2009.

4.  Entitlement to a separate compensable evaluation for 
right knee instability.  

5.  Entitlement to an extraschedular evaluation for residuals 
of a right knee medial meniscal tear with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In November 2007, a travel board hearing was held before the 
undersigned Veterans Law Judge.  

In January 2008, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for PTSD.  The Board 
remanded the issues of entitlement to an increased evaluation 
for right knee disability, and entitlement to service 
connection for PTSD for additional development.  The case has 
since returned to the Board.  

In its January 2008 remand, the Board also noted that the 
Veteran had raised claims of entitlement to service 
connection for a left knee disorder and for individual 
unemployability benefits.  These matters were referred to the 
RO for appropriate action.  On review, it is unclear whether 
these issues have been addressed.  Accordingly, they are 
again referred for the appropriate action.  

The issues of entitlement to an extraschedular evaluation for 
right knee disability and for service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 14, 2009, objective 
evidence does not show right knee extension limited to 15 
degrees.  

2.  For the period beginning on and after August 14, 2009, 
objective evidence does not show extension limited to 20 
degrees.  

3.  Objective evidence does not show a compensable limitation 
of flexion at any time during the appeal period.  

4.  Resolving reasonable doubt in the Veteran's favor, 
objective evidence supports a finding of moderate right knee 
instability.


CONCLUSIONS OF LAW

1.  For the period prior to August 14, 2009, the criteria for 
an evaluation greater than 10 percent for residuals of a 
right knee medial meniscal tear with degenerative joint 
disease based on limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).  

2.  For the period beginning on and after August 14, 2009, 
the criteria for an evaluation greater than 20 percent for 
residuals of a right knee medial meniscal tear with 
degenerative joint disease based on limitation of extension 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5261.  

3.  The criteria for a separate 20 percent evaluation, and no 
more, for right knee instability are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in May 2004 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was provided additional VCAA 
notification in February 2008, to include information 
regarding how VA assigns disability ratings and effective 
dates.  The Veteran was advised of applicable rating criteria 
in the March 2005 statement of the case.  The claim was 
readjudicated in the November 2009 rating decision and 
supplemental statement of the case.  Thus, any timing error 
was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law affording VA 
examinations.  The Veteran has been provided various knee 
examinations throughout the appeal period and they appear 
adequate for rating purposes.  Additionally, the Veteran was 
provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate, to 
include providing testimony at a November 2007 travel board 
hearing.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  

The Board acknowledges that Social Security Administration 
(SSA) records were not obtained.  As discussed below, the 
Board is remanding the issue of entitlement to an 
extraschedular evaluation for right knee disability to obtain 
these records.  Given the bulk of medical evidence, to 
include current range of motion findings, etc., the Board 
does not find the Veteran prejudiced by the absence of these 
records with regard to the issues decided herein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

In June 2002, the RO granted entitlement to service 
connection for residuals of a right knee medial meniscal tear 
and assigned a 10 percent evaluation effective September 20, 
2001.  In March 2004, the Veteran submitted a claim for 
increase.  

The Veteran underwent a right knee arthroscopic meniscal 
debridement in February 2004.  The Veteran did not submit a 
claim of entitlement to a temporary total evaluation, and 
more importantly, the associated discharge summary does not 
reflect the need for convalescence of at least one month, 
severe postoperative residuals, or immobilization by cast.  
Thus, 38 C.F.R. § 4.30 (convalescent ratings) is not for 
application.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim 
that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

Increased evaluation based on limitation of motion

In October 2004, the RO continued the assigned 10 percent 
evaluation for right knee disability under Diagnostic Codes 
5259-5003.  The Board observes that Diagnostic Code 5259 
provides for a 10 percent evaluation for symptomatic removal 
of semilunar cartilage.  In reviewing the rating, however, 
the description of the disability was changed to residuals of 
a right knee medial meniscal tear with degenerative joint 
disease, and it is clear that the 10 percent evaluation was 
continued based on painful or limited motion of a major 
joint.  The rating was not based on instability or 
subluxation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In 
November 2009, the RO granted a separate 20 percent 
evaluation based on limitation of extension of the right knee 
effective August 14, 2009.  

The Veteran contends that the assigned evaluations do not 
adequately reflect the severity of his disability.  At the 
hearing, the Veteran testified that he wore a brace, that his 
knee swelled, and that he could not walk a lot.  He reported 
taking Methadone and Hydrocodone for pain.  

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Id.  

For VA purposes, a normal range of motion of the knee joint 
is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II (2009).  

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 
(2004); 38 C.F.R. § 4.14 (2009).  

	i. For the period prior to August 14, 2009

As noted, prior to August 14, 2009, the Veteran's right knee 
medial meniscal tear was assigned a 10 percent evaluation.  

The Veteran underwent a VA examination in July 2004.  The 
Veteran reported pain in his knee with any type of walking, 
that was worse with flare-ups.  Objectively, his gait was 
slow with a definite limp, favoring the right lower 
extremity.  There was no edema, erythema, or effusion.  There 
was tenderness to palpation along the joint line of both the 
medial and lateral aspects of the knee.  Range of motion 
showed flexion to 90 degrees with pain starting at 70 
degrees; and extension to 5 degrees.  The Veteran employed a 
great deal of muscle guarding and resistance during attempts 
to perform range of motion testing.  Following repetitive 
motion testing, he reported increased knee pain, but was 
still able to flex to 90 degrees.  X-rays showed moderate 
tricompartmental degenerative changes of the right knee 
without acute process.  

The Veteran underwent a VA contract examination (QTC) in 
October 2004.  Objectively, his gait was abnormal due to knee 
pain and weakness.  The general appearance of the right knee 
joint was within normal limits.  Range of motion of the right 
knee was from 0 degrees of extension to 50 degrees of 
flexion, with pain occurring at 50 degrees.  Motion was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance.  Motion was not additionally limited by 
incoordination.  Right knee x-rays showed degenerative 
arthritic changes.  The examiner remarked that the effect of 
the condition on usual occupation and daily activity was 
"severely impaired".

VA medical center records document continued complaints of 
and treatment for right knee arthritis.  A May 2009 
orthopedic note documented complaints that the right knee was 
always painful and that the joint lacked full motion.  Range 
of motion was reportedly from -10 to 95 degrees.  

On review, the Board finds that the criteria for an 
evaluation greater than 10 percent for right knee 
degenerative joint disease based on limitation of motion are 
not met or more nearly approximated prior to August 14, 2009.  
Objective evidence does not show flexion limited to 60 
degrees or extension limited to 5 degrees.  The Board 
acknowledges the Veteran's complaints of pain and limitation; 
however, objective findings do not support a higher 
evaluation based on functional impairment due to pain on 
motion or other factors.  

The Board acknowledges the May 2009 finding of extension 
limited to 10 degrees, which supports a compensable 
evaluation based on limitation of extension.  There is, 
however, no evidence of compensable loss of flexion and, 
hence, a separate compensable evaluation based on limitation 
of flexion is not warranted.  

	ii. For the period beginning on and after August 14, 
2009

The Veteran most recently underwent a VA examination on 
August 14, 2009.  He reported flare-ups with increased pain 
and swelling that occur weekly, sometimes more often.  
Objectively, the Veteran held the right knee flexed 
approximately 15 degrees and walked with it in this position.  
There was no focal muscle atrophy in the muscle groups and 
they appeared to be strong.  Range of motion of the right 
knee was from -15 to 100 degrees; with repetitions, flexion 
was reduced to 85 degrees and the Veteran complained of pain 
in the last 20 degrees of flexion and the last 20 degrees of 
allowed extension.  He appeared to be having increased pain 
with repetitions, but there was no evidence of 
incoordination.  There was a moderate right knee effusion and 
a slight feeling of fullness in the popliteal area.  The 
impressions included moderate right knee degenerative 
arthritis.  It was noted that the Veteran appeared to have 
discomfort with weightbearing or any attempts at motion.  

On review, the criteria for an evaluation for right knee 
disability greater than 20 percent based on limitation of 
extension are not met.  That is, there is no evidence of 
extension limited to 20 degrees, and there is no clinical or 
other basis for a separate compensable rating based on a 
limitation of flexion.  Additionally, objective evidence does 
not support a higher evaluation based on functional 
impairment due to pain on motion or other factors.  

The Board acknowledges there are additional diagnostic codes 
pertaining to the knee and leg.  Diagnostic Code 5257 will be 
discussed below.  The remaining codes are not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5262, 5263. 

Staged ratings based on limitation of motion were effectively 
assigned by the RO.  See Hart.

Separate compensable evaluation based on instability

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998).  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight; a 20 
percent disability rating when moderate, and a 30 percent 
disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009). 

On review, objective medical evidence shows right knee 
arthritis and instability.  Thus, the question is whether a 
compensable evaluation is warranted.  

At a July 2004 VA examination the Veteran reported that he 
had a sensation of his knee giving out and he felt that it 
would give out with any type of lateral movement.  He was 
issued an anterior cruciate ligament brace for support.  He 
was using a one-point cane for ambulation.  Objectively, 
there was pain with patellar grind and to palpation to the 
posterior aspect of the knee.  The Veteran demonstrated varus 
and valgus stress stability, but Lachman's wasx 1+, which 
indicates anterior cruciate ligament instability.  He 
complained of pain when both varus and valgus stress were 
applied to the knee.  

A September 2005 physical therapy consult indicates a history 
of knee pain and complaints of right knee instability with 
lateral movements.  The Veteran reported wearing medial off 
loader braces for the last several months with little relief.  

At an October 2004 QTC examination the Veteran reported that 
the knee popped out of it socket.  He reportedly required a 
cane for ambulation because of bilateral knee instability and 
weakness.  The examiner was unable to perform Drawer and 
McMurray's tests because of knee pain.  

A May 2009 VA orthopedic note described complaints of 
instability and that a new off loader brace had been 
prescribed.  The Veteran was advised that he was too young 
for a total knee arthroplasty and that they would not do a 
high tibial osteotomy due to instability.  

At an August 2009 VA examination the Veteran reported giving 
way and locking.  He felt that he lacked endurance, but 
denied any episodes of dislocation or subluxation.  Treatment 
wise he was wearing an anterior cruciate ligament brace but 
also had an off loading brace.  He preferred the anterior 
cruciate ligament brace because it felt more comfortable.  He 
also used a cane.  Examination of the medial and lateral 
collateral ligaments revealed that in 15 to 30 degrees of 
flexion, the right medial collateral ligament was mildly lax 
and the lateral collateral ligament was strong.  In 30 
degrees of right knee flexion the Veteran had approximately 7 
millimeters of anterior motion with anterior drawer testing.  
There was less than 5 millimeters of posterior motion with 
posterior testing.  In 90 degrees of flexion, the Veteran 
appeared very uncomfortable and resisted any attempt to move 
the knee at that position.  Anterior motion appeared to be 
greater than 5 millimeters but it was difficult to assess.  
Posterior drawer testing was less that 5 millimeters on the 
right.  The Veteran resisted a very effective examination 
using the McMurray's test on the right medial and lateral 
menisci, and there did not appear to be any clicks or 
slippage palpable in the anterior meniscus.  Still, it was 
difficult to tell and the Veteran was complaining of pain 
throughout that part of the examination.  There was no 
subluxation to right patella pressure.  The impressions 
included an anterior cruciate ligament deficient right knee 
based on history provided by the Veteran, physical 
examination, and arthroscopic report of an incompetent 
anterior cruciate ligament.  The examiner indicated that 
there was evidence on physical examination of cruciate 
instability.  He could not identify any specific lateral 
instability of the right knee but the Veteran was resistant 
to any attempt at stressing the knee or to attempt to 
straighten the knee.  The examiner described the degree of 
impairment of the right knee as moderate.  

At the hearing, the Veteran reported that he could not walk 
long distances and that he had to have the brace on to leave 
the house.  

On review and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the overall disability picture 
most nearly approximates moderate instability, and that a 
separate 20 percent evaluation is warranted.  In making this 
determination, the Board has considered the positive findings 
on ligament testing and notes that the Veteran has an 
abnormal gait, requires a brace, and uses a cane.  The Board 
does not find the overall functional impact due to recurrent 
subluxation or lateral instability to be severe.  Thus, an 
evaluation greater than 20 percent under Diagnostic Code 5257 
is not warranted.  The Board further notes that Diagnostic 
Code 5257 is not predicated on limitation of motion and 
therefore, 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for 
consideration.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).


ORDER

For the period prior to August 14, 2009, an evaluation 
greater than 10 percent for right knee residuals of a medial 
meniscal tear with degenerative joint disease based on 
limitation of extension is denied.  

For the period beginning on and after August 14, 2009, an 
evaluation greater than 20 percent for right knee residuals 
of a medial meniscal tear with degenerative joint disease 
based on limitation of extension is denied.

A separate 20 percent evaluation for right knee instability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

Extraschedular consideration for right knee disability

At the hearing, the Veteran testified that he had been 
awarded disability benefits from the Social Security 
Administration based on his knee, back and diabetes.  These 
records arguably have a bearing on whether the Veteran's 
right knee disability alone causes a marked interference with 
employment and whether referral for extraschedular 
consideration is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  As such, these records should be obtained.  
38 C.F.R. § 3.159(c)(2); Murincsac v. Derwinski, 2 Vet. App. 
363 (1992).

Service connection for PTSD

In support of his claim of entitlement to service connection 
for PTSD, the Veteran reported a stressor related to his 
service aboard the USS John F. Kennedy.  In a statement 
received in September 2004, the Veteran reported that one of 
his shipmates hung himself on the way to the Mediterranean.  
He identified the individual as Seaman Storekeeper "W" and 
that this occurred in August or September of 1987 or 1988.  
In a March 2009 statement, the Veteran reported that his 
friend's name was Seaman Storekeeper "G" and that the 
incident occurred in August or September of 1988.

In its January 2008 Remand, the Board directed that the RO 
prepare a summary of any reported stressors and forward to 
the U.S. Army & Joint Services Records Research Center 
(JSRRC) for verification.  

In April 2009, the AMC requested copies of any investigative 
reports relating to the reported suicide from the Department 
of the Navy, Naval Historical Center.  In response, the Navy 
sent copies of the deck logs from the USS John F. Kennedy for 
the period from August to September 1988.  The Board observes 
that the copies were made from microfiche and are largely 
illegible.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id. 

On review, there is no evidence that verification was 
requested from JSRRC as directed in the remand.  Obviously, 
if it occurred the suicide of a sailor on board an aircraft 
carrier is the type of incident that would be documented 
somewhere.  Considering the Stegall doctrine, and the fact 
that the development sought by the Board was not fully 
completed, another remand is now required.  38 C.F.R. § 19.9 
(2009).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should request from the Social 
Security Administration all medical 
records upon which the award of 
disability benefits was based.  All 
records obtained or any responses 
received should be associated with the 
claims folder.  If the RO/AMC cannot 
secure such records, the RO/AMC must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.	The AMC/RO should request verification 
of the reported stressor regarding the 
suicide of Seaman Storekeeper "W" or 
"G" in August or September of 1987 or 
1988 on board the USS John F. Kennedy, 
from JSRRC, the Naval Criminal 
Investigative Service, and/or any other 
logical recordkeeping agency.  (See the 
Veteran's statements received in 
September 2004 and March 2009 for the 
names provided.)

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
adjudicate the issue of entitlement to 
an extraschedular evaluation for right 
knee residuals of medial meniscal tear 
with degenerative joint disease; and 
readjudicate the question of entitlement 
to service connection for posttraumatic 
stress disorder.  All applicable laws 
and regulations should be considered.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


